DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 17, the limitation reciting: “viewing directions spanning one period of the periodic continuous mathematical function” renders the claims indefinite because it is unclear as to what is being encompassed by spanning one period of … mathematical function. It is unclear as to what is included or excluded by the claim language.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9, 19 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1+5, 2-3, 6-9, 10+14 and 11 respectively, of U.S. Patent No. 10070839, hereinafter the 39 patent, in view of US Patent No. 11129583, hereinafter the 83 patent.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-9, and 19-20 which are not explicitly recited in claims 1+5, 2-3, 6-9, 10+14 and 11, respectively, of the ’39 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, all the steps required for performing the features of claim 1 of the instant application to result in the display of a video on [a display] of a remote (or client) computer, derived from the generation of three or more projected images at three viewing directions, according to a selected study from a plurality of medical diagnostic reports of a patient, upon execution of a render server program and, based on the application of one or more Study Selection Rules are all obviously encompassed by the combination of features recited in method claim 1 of the ’39 patent. The cited claimed features of the 39 patent are obvious variants thereof of the limitations of claim 1 of the instant application, when dependent claim 5, which shows the three images forming a video, is combined with claim 1 of the patent. The only distinction between the present application claim 1 and claims 1 (and 5) of the ’39 patent is that claim 1 (and 5) of the 39 patent fails to define the volumetric image constructed from the study as an image of an anatomical region of the patient.
However, claim 1 of the 83 patent teaches a volumetric image constructed from the study as an image of an anatomical region of the patient.
         Thus, the artisan skilled in the art at the time the invention was made would have found it obvious to combine the teachings of claims 1 and 5 of the ’39 patent with that of claim 1 of the 83 patent to result in the display of video images derived from three projection images. Such a combination would yield the same end results without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the ’39 patent.  Thus, the granting of the current application would infringe with the claimed invention of the ’39 patent. 
	Claim 2 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of the ’39 patent.
Claim 3 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the ’39 patent.
Claim 4 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of the ’39 patent.
Claims 5, 7-9 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-9, respectively, of the ’39 patent.
Claim 19 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over combined claims 10 and 14 of the ’39 patent, wherein the client computer of claim 19 is operable as a remote computer, because, as it is typical in the art, it is able to request and receive data from a server computer. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 20 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the ’39 patent. 

6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 2-3, 5-10, 13, 11-12, 14-20, respectively, of U.S. Patent No. 10820877, hereinafter the 77 patent, in view of claim 1 of the 39 patent.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-9, and 19-20 which are not explicitly recited in claims 1, 4, 2-3, 5-10, 13, 11-12, 14-20, respectively, of the 77 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, all the steps required for performing the features of claim 1 of the instant application to result in the display of a video on [a display] of a remote (or client) computer, derived from the generation of three or more projected images at three viewing directions, according to a selected study [from a plurality of medical diagnostic reports] of a patient, upon execution of a render server program and, based on the application of one or more Study Selection Rules are all obviously encompassed by the combination of features recited in method claim 1 of the 77 patent. The cited claimed features of the 77 patent are obvious variants thereof of the limitations of claim 1 of the instant application.
The only distinction between the present application claim 1 and claim 1 of the ’77 patent is that claim 1 of the 77 patent fails to teach that the selected study of a patient upon application of the Study Selection Rules is from a plurality of medical diagnostic reports, and that the server communicate the results to client computer instead of a remote computer.
However, claim 1 of the 39 patent teaches the selected study of a patient upon application of the Study Selection Rules is from a plurality of medical diagnostic reports, and that the server communicate the results to a remote computer. It is to be noted that the client computer cited in the claims is exchangeable with a remote computer, because, they both are capable to request and receive data from a server computer.
         Thus, the artisan skilled in the art at the time the invention was made would have found it obvious to combine the teachings of claim 1 of the 77 patent with that of claim 1 of the 39 patent to result in the display of video images derived from three projection images. Such a combination would yield the same end results without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the 77 patent.  Thus, the granting of the current application would infringe with the claimed invention of the 77 patent. 
	Claim 2 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of the 77 patent.
Claim 3 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the 77 patent.
Claim 4 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of the 77 patent.
Claims 5-9 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-9, respectively, of the 77 patent.
Claim 10 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of the 77 patent. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 11 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of the 77 patent.
Claim 12 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the 77 patent.
Claim 13 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of the 77 patent.
Claims 14-20 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-20 of the 77 patent, respectively. 

7.	Claims 1, 2, 5-6, 7+8, 10-11 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8-9, 3, 10-11 and 15, respectively, of U.S. Patent No. 11129383, hereinafter the 83 patent, in view of claim 1 of the 39 patent.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1, 2, 5-6, 7+8, 10-11 and 19 which are not explicitly recited in claims 1, 4, 8-9, 3, 10-11 and 15, respectively, of the 83 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, all the steps required for performing the features of claim 1 of the instant application to result in the display of a video on [a display] of a remote (or client) computer, derived from the generation of three or more projected images at three viewing directions, according to a selected study [from a plurality of medical diagnostic reports] of a patient, upon execution of a render server program and, based on the application of one or more Study Selection Rules are all obviously encompassed by the combination of features recited in method claim 1 of the 83 patent. The cited claimed features of the 83 patent are obvious variants thereof the limitations of claim 1 of the instant application.
The only distinction between the present application claim 1 and claim 1 of the ’83 patent is that claim 1 of the 83 patent fails to teach that the selected study of a patient upon application of the Study Selection Rules is from a plurality of medical diagnostic reports, and that the server communicate the results to client computer instead of a remote computer.
However, claim 1 of the 39 patent teaches the selected study of a patient upon application of the Study Selection Rules is from a plurality of medical diagnostic reports, and that the server communicate the results to a remote computer. It is to be noted that the client computer cited in the claims is exchangeable with a remote computer, because, they both are capable to request and receive data from a server computer.
         Thus, the artisan skilled in the art at the time the invention was made would have found it obvious to combine the teachings of claim 1 of the 83 patent with that of claim 1 of the 39 patent to result in the display of video images derived from three projection images. Such a combination would yield the same end results without departing from the scope of the invention of the instant application.
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the 83 patent.  Thus, the granting of the current application would infringe with the claimed invention of the 83 patent. 
	Claim 2 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of the 83 patent.
Claims 5-6 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-9, respectively, of the 83 patent.
The combination of the features recited in claims 7 and 8 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of the 83 patent.
Claim 10 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of the 83 patent. See instant application’s claim 1 rejections above for reasons of obviousness.
Claim 11 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the 83 patent.
Claim 19 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of the 83 patent. See instant application’s claim 1 rejections above for reasons of obviousness.

Allowable Subject Matter
8.	Claims 1-20 would be allowed upon the filing of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections, because the prior art of record do not appear to teach a method to display a video by sending from a server to a client or remote computer instructions to perform the steps of: applying one or more Study Selection Rules based on the patient ID to select a Study from the plurality of medical diagnostic reports; constructing from the Study a volumetric image of an anatomical region of the patient; defining at least three viewing directions; generating at least three projection images at the at least three viewing directions from the volumetric image; and c) sending a video comprising the at least three projection images to the remote or client computer.




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kariathungal et al. (US 20080166070) discloses a method for adapting a hanging protocol employed to present a plurality of images for a diagnostic examination of a patient anatomy featured in the images. A change in hanging protocol can include an alteration of one or more display rules or order of display rules in the hanging protocol. See paragraphs 10-11, 25-28 and 34. 
Magsig et al. (US 20080123917) discloses a means that enables a user to signify the completion of an imaging study based upon rules configured by said user. See paragraphs 5, and 18-20.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer can be reached on 571-272-7729.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/26/2022